Case 3:17-cv-00189-GNS Document 173-5 Filed 10/11/18 Page 1 of 3 PagelD #: 7196

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF KENTUCKY
LOUISVILLE DIVISION

EMW WOMEN'S SURGICAL CENTER,
P.S.C. et al.,

Plaintiffs,
and

PLANNED PARENTHOOD OF INDIANA Case No.: 3:17-CV-189-GNS
AND KENTUCKY, INC.,

Intervening Plaintiff,
V.

VICKIE YATES BROWN GLISSON, et al.,

 

Defendants.

 

PROPOSED ORDER ON PLAINTIFFS’
MOTION FOR ATTORNEYS’ FEES AND COSTS

This matter having come before the Court upon Plaintiffs’ Motion for Attorneys’
Fees and Costs and for good cause shown, it is hereby ORDERED that the Plaintiffs’
Motion is GRANTED.

Plaintiffs are prevailing parties in an action brought under 42 U.S.C. § 1983, and
are therefore entitled to attorneys’ fees and costs under 42 U.S.C. § 1988. This Court
finds that Plaintiffs’ counsels’ hourly rates and time spent on this litigation are
reasonable.

IT IS THEREFORE ORDERED that Plaintiffs’ motion is GRANTED, and
Defendants shall pay Plaintiffs $512,384.50 in attorneys’ fees and $22,210.69 in non-

taxable costs.
Case 3:17-cv-00189-GNS Document 173-5 Filed 10/11/18 Page 2 of 3 PagelD #: 7197

 

JUDGE GREG N. STIVERS
UNITED STATES DISTRICT COURT

DATE:
Tendered by:

/s/ Donald L. Cox

Donald L. Cox

John D. Cox

Lynch, Cox, Gilman & Goodman, P.S.C.
500 West Jefferson St., Ste. 2100
Louisville, KY 40202

Telephone: (502) 589-4215
doncox@lynchcox.com
jcox@lynchcox.com

Counsel for Plaintiffs

- and —

Brigitte Amiri*

New York State Bar No. 3017167
Jennifer Dalven*

New York State Bar No. 2784452
Elizabeth Watson*

California Bar No. 295221
AMERICAN CIVIL LIBERTIES UNION
FOUNDATION

125 Broad Street, 18th Floor
New York, NY 10004

Telephone: (212) 549-2633
bamiri@aclu.org
jdalven@aclu.org
ewatson@aclu.org

Amy D. Cubbage
Interim Legal Director
Case 3:17-cv-00189-GNS Document 173-5 Filed 10/11/18 Page 3 of 3 PagelD #: 7198

ACLU OF KENTUCKY

401 West Main Street, Suite 1200
Louisville, KY 40202
acubbage@ackersonlegal.com
(502) 583-7400

Heather L. Gatnarek

ACLU OF KENTUCKY

315 Guthrie Street, Suite 300
Louisville, KY 40202
heather@aclu-ky.org

(502) 581-9746

Counsel for Plaintiffs

*Motion for pro hac vice granted
